Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CO-MOLDED COMPONENTS OF A REDOX FLOW BATTERY STACK

Examiner: Adam Arciero	SN: 16/714,171	Art Unit: 1727	November 15, 2021 

DETAILED ACTION
Applicant’s response filed on November 02, 2021 has been received. Claims 1-13 are currently pending. Claim 8 has been amended. Claims 1-7 remain withdrawn from consideration.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
The claim rejections under 35 USC 102(a)(1) as being anticipated by Yamaguchi et al. on claims 8-9 and 11-12 are withdrawn because Applicant has amended the independent claim.

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC 103(a) as being unpatentable over Yamaguchi et al. and Ikeuchi on claim 10 is withdrawn because Applicant has amended the independent claim.

The claim rejections under 35 USC 103(a) as being unpatentable over Yamaguchi et al. on claim 13 is withdrawn because Applicant has amended the independent claim.

Claims 8-9 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (US 2017/0324108 A1) in view of Bitner et al. (WO 2017/174053; using US 2019/0157700 A1 for citation purposes).
As to Claims 8-9, Yamaguchi et al. discloses a frame plate assembly, comprising: a frame having a frame body 22; a plurality of electrolyte pathways 123s,125s, 124s, 126s, 9sl disposed within the body and coupled to a cell plate 21; wherein the cell plate has a front face and a portion of said front face has been sealed with the frame body via a seal 21o that covers a partial perimeter portion of the front face of the cell plate and couples to the frame body (Fig. 2-3 and paragraph [0052]). Yamaguchi et al. does not specifically disclose wherein the frame body material is overmolded with the cell plate in the claimed manner.
However, Bitner et al. teaches of a redox flow battery frame plate assembly, comprising: a frame plate material; and a cell plate, wherein the frame plate material overmolds at least an outer portion of a front face of the cell plate such that a seal is 
As to Claim 11, Bitner et al. teaches wherein the overmolding frame body material is made of a liquid plastic that is cured (paragraph [0012]). It is the position of the Office that the claimed functions would inherently be present given that the structure of the overmolding frame and cell plate in the prior art and the claimed invention are the same. See MPEP 2112.
As to Claim 12, modified Yamaguchi et al. teaches wherein the overmolding frame body material is made of a liquid plastic that is cured (paragraph [0012] of Bitner) and wherein the cell plate is a rigid material (paragraph [0029] of Yamaguchi). It is the position of the Office that the claimed functions would inherently be present given that the structure of the overmolding frame and cell plate in the prior art and the claimed invention are the same. See MPEP 2112.
As to Claim 13, Yamaguchi et al. discloses a flat connection between the cell plate and the frame body and further discloses of adjusting the dimensions of each to create the claimed structure as needed (Fig. 3 and paragraph [0051]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to form a flat structure within the claimed parameters because Yamaguchi et al. teaches that a cell frame that can be efficiently produced is provided (paragraph [0030]). In addition, the . 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (US 2017/0324108 A1) in view of Bitner et al. (WO 2017/174053; using US 2019/0157700 A1 for citation purposes) as applied to claims 8-9 and 11-13 above and in further view of Ikeuchi (US 2017/0012308 A1).
As to Claim 10, modified Yamaguchi et al. does not specifically disclose the shape of the electrolyte pathways. 
However, Ikeuchi teaches of electrolyte pathways that have a tubular shape (claim 1). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the shape of the electrolyte pathways of modified Yamaguchi to comprise a tubular shape because Ikeuchi teaches that an electrolyte-circulating battery where the electrolyte will not be oxidized and is easily cooled can be provided (Abstract). In addition, the courts have held that the configuration of the claimed electrolyte pathways is a matter of choice which a person having ordinary skill in the art would have found obvious absent persuasive evidence that the claimed configuration was significant. See MPEP 2144.04, IV, B. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/Examiner, Art Unit 1727